DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, claim 20 recites that the “first joining portion separates when pressure inside the capsule reaches a first value and the second joining portion remain unchanged up to a second value of pressure inside the capsule greater than the first value”. The specification only discloses that the first joining portion separates at about 2 
Claims 21-34 are rejected by virtue of their dependence on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 24-33 each recites “the base rim” however claim 20 has been amended to recite “a base wall” therefore there is insufficient antecedent basis for each instance of “the base rim”. “the base rim” has been interpreted as “the base wall”.
Claim 34 is rejected by virtue of its dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. WO 2009/133134 in view Navarro ES 1075815 U (EP 2650234 A1 relied upon as English Equivalent) in view of Kamerbeek US 2012/0231123.
Regarding claim 20, Yoakim discloses a capsule for beverages, comprising a casing including an annular base rim (rim defined by meeting point of annular wall 4a and slanted bottom of the capsule body sidewall) that defines an opening, an annular wall (4a) connected to a radially inner end portion of the base rim, a side wall having a first end portion and an opposing second end portion, the first end portion connected to a radially outer end portion of the base rim; and a flange rim connected to the second end portion of the side wall; the base rim, the annular wall, and the side wall collectively defining a cavity that is suitable for containing an initial product to be combined with a fluid to obtain a final product. Yoakim discloses a cover element (3b) is fixed to the 

    PNG
    media_image1.png
    893
    1223
    media_image1.png
    Greyscale

Claim 20 differs from Yoakim in the recitation that the annular base rim is a wall, the base wall being flat and lying in a plane perpendicular to a symmetry axis of the capsule.
However, absent persuasive evidence of criticality, the modification of the annular base rim to be a wall, the wall being flat and lying a plane perpendicular to a symmetry axis is seen to constitute a change in shape of the capsule and since it has been held that examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients include changes in shape, it would have been obvious to one of ordinary 
Nevertheless, Navarro discloses a capsule for beverages, comprising a casing including an annular base wall (perimetrial supporting foot 3) having an opening (‘234, [0007]), the base wall being flat and lying in a plane perpendicular to a symmetry axis of the capsule (‘234, Fig. 2), an annular wall connected to a radially inner portion of the base wall (3), a side wall having a first end portion and an opposing second end portion, the first end portion connected to a radially outer end portion of the base wall (supporting foot 3) and a flange rim connected to the second end portion of the side wall (‘234, [0009]), the base wall (3), the annular wall, and the side wall collectively defining a cavity (inner hollow area 7) that is suitable for containing an initial product to be combined with a fluid to obtain a final product (‘234, [0012], [0017]). Navarro discloses that a cover element (first sealing cover 5) (‘234, [0016]) is fixed to the flange rim to hermetically seal the cavity, the cover element configured to be perforated by a component of a dispensing machine in which the capsule is usable (‘234, [0012], [0001]) and a closing element (second sealing cover 6) (‘234, [0014], [0008]) fixed to and superimposed along an entirety of the base wall to hermetically seal the opening (Fig. 4), the closing element configured to be perforated by a component of a dispensing machine in which the capsule is usable (the capsule can be used interchangeably in machines having perforating means for perforating the base) (‘234, [0007]).

    PNG
    media_image2.png
    591
    853
    media_image2.png
    Greyscale

Since Navarro discloses a similar capsule to that of Yoakim, and discloses the purpose of providing wide circumferential sealing areas is to form a good base for coupling and fixing leak tight cover elements and in order to provide good flexibility for optimum coupling which must be a completely leak tight coupling between the capsule and the machine during supply (‘234, [0009]), it would have been obvious to one of ordinary skill in the art to modify Yoakim such that the annular base rim is a wall, the wall being flat and lying in a plane perpendicular to a symmetry axis of the capsule as taught by Navarro in order to increase the supporting surface for the capsule and in order to provide a good base for coupling and fixing the leak tight closure cover and 
Claim 20 differs from Yoakim in view of Navarro in the recitation that the annular wall defines a hole substantially the same size as the opening 
Kamerbeek discloses a capsule for beverages, comprising a casing including a base wall (712U) that has an opening, the base wall being flat and lying in a plane perpendicular to a symmetry axis of the capsule, an annular wall (cylindrical sleeve 788) that defines a hole substantially of a same size as the opening the annular wall connected to a radially inner end portion of the base wall ([0104], Fig. 9). Kamerbeek discloses a side wall (710) having a first end portion (portion of sidewall 710 connected to 712) and an opposing second end portion (portion of sidewall 710 connected to flange), the first end portion (portion of sidewall 710 connected to 712) connected to a radially outer end portion of the base wall; and a flange rim connected to the second end portion of the side wall; the base wall, the annular wall, and the side wall collectively defining a cavity (720) that is suitable for containing an initial product to be combined with a fluid to obtain a final product ([0104]). Kamerbeek discloses that the purpose of the annular wall having a hole substantially the same size as the opening is to receive a fluid dispensing device, which is applicants disclosed reason for doing to as well, and act as a block structure to prevent or counteract fluid to flow out of the capsule bottom to the apparatus ([0104]). It would have been obvious to modify Yoakim in view of Navarro such that the annular wall defines a hole substantially the same size as the opening in order to allow the capsule of Yoakim in view of Navarro to receive a fluid dispensing device, since Kamerbeek already discloses that the embodiment of Figure 9 
Further regarding claim 20, Yoakim in view of Navarro in view of Kamerbeek discloses that the closing element is fixed to the base wall at a first joining portion (3) (‘234, Fig. 2) and to the first end portion of the side wall (3a) (‘134, Fig. 3, 4) at a second joining portion. Kamerbeek also discloses it is known to increase the surface area to which a sheet is attached to result in a stronger bond ([0048]).
Regarding the limitation that the closing element is fixed to the base wall at a first joining portion that separates when a pressure inside the capsule reaches a first value, and the second joining portion remain unchanged up to a second value of pressure inside the capsule greater than the first value, since the product made obvious by the prior art has a substantially identical structure to the claimed product and when the claimed and prior art products are identical or substantially identical in structure, claimed properties are presumed to be inherent (MPEP 2112.01), the closing element of the capsule made obvious by Yoakim in view of Navarro in view of Kamerbeek is seen to necessarily separate at the first joining portion when a pressure inside the capsule reaches a first value, and at the second joining portion remain unchanged up to a second value of pressure inside the capsule greater than the first value.
Regarding claim 21, Yoakim in view of Navarro in view of Kamerbeek disclose the first end portion of the side wall is of a first frustoconical shape and has a first tilt relative to a symmetry axis of the capsule, the second end portion of the side wall is of a 
Regarding claim 22, Yoakim in view of Navarro in view of Kamerbeek disclose that the base rim (base wall), the annular wall, and the side wall are concentrically aligned relative to a symmetry axis of the capsule (‘234, Fig. 5).
Regarding claim 23, Yoakim in view of Navarro in view of Kamerbeek disclose the closing element (5) is disk-shaped and has a diameter that is greater than a diameter of the annular wall (4a) (‘123, Pg. 25, lines 23-30).
Regarding claim 24, Yoakim in view of Navarro in view of Kamerbeek disclose that the closing element is fixed to the base rim at the first joining portion by thermowelding and the first end portion of the side wall by thermowelding at a second joining portion (‘134, Pg. 25, lines 23-30, Fig.3, 4).
Regarding claims 25 and 26, claims 25 and 26 differs from Yoakim in view of Navarro in view of Kamerbeek in the recitation that the closing element is superimposed and fixed to the first end portion of the side wall for at least one strip of 2 mm or 2.5 mm measured from a base edge where the radially outer end portion of the base rim and the first end portion of the side wall meet. However, Yoakim in view of Navarro in view of Kamerbeek does disclose that the purpose of overlapping the closing element with the sidewall is for effective sealing of the capsule. Once it was known to overlap the closing element with a sidewall past the base of a capsule for effective sealing of the capsule which is applicants disclosed reason for doing so as well, absent compelling evidence of criticality it is not seen that patentability would be predicated on a particular length of the closing element from the base edge. (MPEP 2144.04.IV.A). 
Claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. WO 2009/133134 in view Navarro ES 1075815 U (EP 2650234 A1 relied upon as English Equivalent) in view of Kamerbeek US 2012/0231123 in view of Masek et al. US 2002/0015768 in view of Ohresser et al. US 2009/0186137.
Regarding claim 27, Yoakim in view of Navarro in view of Kamerbeek discloses that the closing element is fixed to the base rim (the base wall) at a first joining portion (3) (‘234, Fig. 2) and to the first end portion of the side wall (3a) (‘134, Fig. 3, 4) at a second joining portion. 
Claim 27 differs from Yoakim in view of Navarro in view of Kamerbeek in recitation that the closing element is fixed to the base rim by thermowelding at a first joining portion that separates when a pressure inside the capsule reaches 2 bar; wherein the closing element is fixed to the first end portion of the side wall by thermowelding at a second joining portion that remains unchanged up to a pressure of 4.5 bar inside the capsule.
Masek discloses a cover that is heat welded to the periphery of a capsule and discloses that the capsule can withstand pressures which may range up to 15 bar in the extraction system ([0011]). Since Masek discloses that the capsule can withstand pressures up to 15 bar in the extraction system, it is expected that cover heated welded to the capsule can also withstand pressures which may range up to 15 bar. It would have been obvious to one of ordinary skill in the art to modify the closing element to specifically be fixed to the capsule using thermo-welding at the first and second joining portions as taught by Masek since Yoakim in view of Navarro in view of Kamerbeek already teaches sealing the closing element to capsule and it would have been obvious 
In addition, Ohresser discloses that carbon dioxide gas from coffee participates to the inside building of gas pressure as a result of the coffee de-gassing inside the capsule after filling and sealing the capsule and teaches that the membrane used to seal the capsule should be sufficiently resistant to withstand the internal pressure of gas including the gas from de-gassing ([0061]). It would additionally have been obvious to one of ordinary skill in the art to modify the closing element to withstand the internal pressure of gas from de-gassing as taught by Ohresser since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. 
Regarding claim 28, Yoakim in view of Navarro in view of Kamerbeek discloses that the closing element is fixed to the base rim at a first joining portion (3) (‘234, Fig. 2), wherein the closing element is fixed to the first end portion of the sidewall (3a) (‘134, Fig. 3, 4) at a second joining portion. Claim 28 differs from Yoakim in view of Navarro in view of Kamerbeek in the recitation that the fixing of the closing element is by thermowelding and in the recitation that the casing, the cover element and the closing 
Masek discloses a cover that is heat welded to the periphery of a capsule and discloses that the capsule can withstand pressures which may range up to 15 bar in the extraction system ([0011]). Since Masek discloses that the capsule can withstand pressures up to 15 bar in the extraction system, it is expected that cover heated welded to the capsule can also withstand pressures which may range up to 15 bar. It would have been obvious to one of ordinary skill in the art to modify the closing element to specifically be fixed to the capsule using thermo-welding at the first and second joining portions as taught by Masek since Yoakim in view of Navarro in view of Kamerbeek already teaches sealing the closing element to capsule and it would have been obvious to select a known method of sealing a membrane to a capsule with a reasonable expectation of success.  Further regarding the particular ranges of pressures the first and second joining portions of the closing element sealed to the capsule can withstand, since Masek teaches capsules for brewing coffee may need to withstand pressures which range up to 15 bar it would have been obvious to one of ordinary skill in the art to modify the first and second joining portions of the closing element of Yoakim in view of Navarro in view of Kamerbeek to withstand processing pressures desired for extraction including pressures up to 15 bar.
In addition, Ohresser discloses that carbon dioxide gas from coffee participates to the inside building of gas pressure as a result of the coffee de-gassing inside the capsule after filling and sealing the capsule and teaches that the membrane used to 
Regarding claim 29, Yoakim in view of Navarro in view of Kamerbeek discloses that the closing element is fixed to the base rim at a first joining portion (3) (‘234, Fig. 2), wherein the closing element is fixed to the first end portion of the sidewall (3a) (‘134, Fig. 3, 4) at a second joining portion. Claim 29 differs from Yoakim in view of Navarro in view of Kamerbeek in the recitation that the fixing of the closing element is by thermowelding and in the recitation that the casing, the cover element and the closing element are configured such that when a pressure inside the capsule reaches 1 bar, the first joining portion is at least partially separated and the second joining portion remains unchanged.
Masek discloses a cover that is heat welded to the periphery of a capsule and discloses that the capsule can withstand pressures which may range up to 15 bar in the extraction system ([0011]). Since Masek discloses that the capsule can withstand pressures up to 15 bar in the extraction system, it is expected that cover heated welded to the capsule can also withstand pressures which may range up to 15 bar. It would have been obvious to one of ordinary skill in the art to modify the closing element to specifically be fixed to the capsule using thermo-welding at the first and second joining portions as taught by Masek since Yoakim in view of Navarro in view of Kamerbeek 
In addition, Ohresser discloses that carbon dioxide gas from coffee participates to the inside building of gas pressure as a result of the coffee de-gassing inside the capsule after filling and sealing the capsule and teaches that the membrane used to seal the capsule should be sufficiently resistant to withstand the internal pressure of gas including the gas from de-gassing ([0061]). It would additionally have been obvious to one of ordinary skill in the art to modify the closing element to withstand the internal pressure of gas from de-gassing as taught by Ohresser since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. 
Regarding claim 30, Yoakim in view of Navarro in view of Kamerbeek discloses that the closing element is fixed to the base rim at a first joining portion (3) (‘234, Fig. 2), wherein the closing element is fixed to the first end portion of the sidewall (3a) (‘134, Fig. 3, 4) at a second joining portion. Claim 30 differs from Yoakim in view of Navarro in view of Kamerbeek in the recitation that the fixing of the closing element is by 
Masek discloses a cover that is heat welded to the periphery of a capsule and discloses that the capsule can withstand pressures which may range up to 15 bar in the extraction system ([0011]). Since Masek discloses that the capsule can withstand pressures up to 15 bar in the extraction system, it is expected that cover heated welded to the capsule can also withstand pressures which may range up to 15 bar. It would have been obvious to one of ordinary skill in the art to modify the closing element to specifically be fixed to the capsule using thermo-welding at the first and second joining portions as taught by Masek since Yoakim in view of Navarro in view of Kamerbeek already teaches sealing the closing element to capsule and it would have been obvious to select a known method of sealing a membrane to a capsule with a reasonable expectation of success.  Further regarding the particular ranges of pressures the first and second joining portions of the closing element sealed to the capsule can withstand, since Masek teaches capsules for brewing coffee may need to withstand pressures which range up to 15 bar it would have been obvious to one of ordinary skill in the art to modify the first and second joining portions of the closing element of Yoakim in view of Navarro in view of Kamerbeek to withstand processing pressures desired for extraction including pressures up to 15 bar.
In addition, Ohresser discloses that carbon dioxide gas from coffee participates to the inside building of gas pressure as a result of the coffee de-gassing inside the capsule after filling and sealing the capsule and teaches that the membrane used to 
Regarding claim 31, Yoakim in view of Navarro in view of Kamerbeek discloses that the closing element is fixed to the base rim at a first joining portion (3) (‘234, Fig. 2), wherein the closing element is fixed to the first end portion of the sidewall (3a) (‘134, Fig. 3, 4) at a second joining portion. Claim 31 differs from Yoakim in view of Navarro in view of Kamerbeek in the recitation that the fixing of the closing element is by thermowelding and in the recitation that the casing, the cover element and the closing element are configured such that when a pressure inside the capsule exceeds 4.5 bar, the closing element and the casing are torn by excessive pressure and the second joining portion remains unchanged.
Masek discloses a cover that is heat welded to the periphery of a capsule and discloses that the capsule can withstand pressures which may range up to 15 bar in the extraction system ([0011]). Since Masek discloses that the capsule can withstand pressures up to 15 bar in the extraction system, it is expected that cover heated welded to the capsule can also withstand pressures which may range up to 15 bar. It would have been obvious to one of ordinary skill in the art to modify the closing element to specifically be fixed to the capsule using thermo-welding at the first and second joining portions as taught by Masek since Yoakim in view of Navarro in view of Kamerbeek 
In addition, Ohresser discloses that carbon dioxide gas from coffee participates to the inside building of gas pressure as a result of the coffee de-gassing inside the capsule after filling and sealing the capsule and teaches that the membrane used to seal the capsule should be sufficiently resistant to withstand the internal pressure of gas including the gas from de-gassing ([0061]). It would additionally have been obvious to one of ordinary skill in the art to modify the closing element to withstand the internal pressure of gas from de-gassing as taught by Ohresser since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. 
Regarding claim 32, claim 32 is rejected for the same reasons given above as for claims 27-31.
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. WO 2009/133134 in view Navarro ES 1075815 U (EP 2650234 A1 relied upon as English Equivalent) in view of Kamerbeek US 2012/0231123 in view of Masek et al. US 2002/0015768 in view of Bouvet FR 2211924 (Espacenet Translation).
Regarding claims 33 and 34, Yoakim in view of Navarro in view of Kamerbeek discloses that the closing element is fixed to the base rim at a first joining portion, wherein the closing element is fixed to the first end portion of the sidewall at a second joining portion. Claim 33 differs from Yoakim in view of Navarro in view of Kamerbeek in the recitation that the fixing of the closing element is by thermowelding and in the recitation that the casing, the cover element and the closing element are configured such that pressure released inside the cavity of the capsule stresses the closing element perpendicularly at the opening, thereby causing the second joining portion to be pushed in a direction that is orthogonal to the welding plane in the base rim. Claim 34 differs from Yoakim in view of Navarro in view of Kamerbeek in the recitation that the casing, the cover element, and the closing element are configured such that the second joining portion is stressed only obliquely at the first end portion of the sidewall, after the first joining portion has been separated.
Masek discloses a cover that is heat welded to the periphery of a capsule and discloses that the capsule can withstand pressures which may range up to 15 bar in the extraction system ([0011]). Since Masek discloses that the capsule can withstand pressures up to 15 bar in the extraction system, it is expected that cover heated welded to the capsule can also withstand pressures which may range up to 15 bar. It would have been obvious to one of ordinary skill in the art to modify the closing element to specifically be fixed to the capsule using thermo-welding at the first and second joining portions as taught by Masek since Yoakim in view of Navarro in view of Kamerbeek 
Regarding the remaining limitations that the casing, the cover element and the closing element are configured such that pressure released inside the cavity of the capsule stresses the closing element perpendicularly at the opening, thereby causing the second joining portion to be pushed in a direction that is orthogonal to the welding plane in the base rim, and that the casing, the cover element, and the closing element are configured such that the second joining portion is stressed only obliquely at the first end portion of the sidewall, after the first joining portion has been separated, Bouvet teaches adjusting the sealing configuration between a membrane the capsule it is sealed to in order to resist sliding of the membrane and provide the membrane with a better grip to the capsule when pressure is exerted on the membrane (‘924, Espacenet Translation, Pg. 6, lines 23-28, Figs.1, 7-9). It would have been obvious to one of ordinary skill in the art to adjust the sealing configuration of Yoakim in view of Navarro in view of Kamerbeek in order to better withstand pressure exerted on the membrane as taught by Bouvert since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. 
Response to Arguments
Applicant’s arguments filed 06/14/2021 have been fully considered and have not been found persuasive.  
In response to Applicant’s argument that the cited references fail to disclose or suggest that “a first joining portion separates when a pressure inside the capsule 
In response to Applicant’s argument that Masek and Ohresser fails to teach features of claim 29, this argument has not been found persuasive, it is noted that Yoakim in view of Navarro in view of Kamberbeek teach the first and second joining portions as claimed, and given the shape of the bottom of the capsule to which the closure is adhered one of ordinary skill in the art would expect the different portions to which the closure is adhered to separate at different pressures. While Yoakim in view of Navarro in view of Kamberbeek however fails to specify the particular pressure the joining portions can withstand, since Masek discloses that the capsule can withstand pressures up to 15 bar in the extraction system, it is expected that a cover heated welded to the capsule can also withstand pressures which may range up to 15 bar and thus one of ordinary skill in the art would have been motivated to adjust the particular pressures the joining portions can withstand including to withstand conventional pressure ranges capsules are exposed to. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kollep et al. US 20100180775 discloses providing a membrane connected to a capsule with different portions that detach at different pressures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792